Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 26 August 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-4, 6-7, 9-13, 15-16, and 18-24 are currently pending and have been examined.
Claims 1, 2, 4, 6, 11, 19, and 20 have been amended.
Claims 1-4, 6-7, 9-13, 15-16, and 18-24 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to Provisional Application 62/144,374.


Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The claims recite, in part, a histopathology laboratory configured to perform a hematology test for the patient and in response thereto to supply to the processing device a histopathology test result for the patient. The term histopathology in the instant disclosure relates to performing microscopic inspection of extracted tissue samples (Detailed Description on p. 4 lines 20-21), not performing a hematology test.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22 and 24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims recite, in part, a histopathology laboratory configured to perform a hematology test for the patient and in response thereto to supply to the processing device a histopathology test result for the patient. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “histopathology” in claims 22 and 24 used by the claim to conduct  

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Littenberg et al. (US Patent Application No. 20070192134)[hereinafter Littenberg] in view of Al-Ali (US Patent Application No. 2012/0209082)[hereinafter Al-Ali] in further view of Singh et al., Incorporating temporal HER data in predictive models for risk stratification of renal function deterioration, 53 J. OF BIOMEDICAL INFORMATICS 220-228 (15 Nov. 2014) [hereinafter Singh].

As per claim 1, Littenberg teaches on the following limitations of the claim: 
a system comprising: a processing device, wherein the processing device is configured to perform a risk level assessment for a plurality of clinical conditions for a patient, wherein performing the risk level assessment includes
accessing a stored set of laboratory test results with time stamps for a patient including at least one hematology test result for the patient and is taught in the Detailed Description at p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on the timestamped A1c's (a specific hemoglobin test) date of test acquisition being pertinent information regarding the clinical relevancy of the result);
determining [risk] based on a clinical condition-specific sub-set of the stored set of laboratory test results..., conditional on the clinical condition-specific sub-set of stored laboratory test results being sufficient to determine the risk level is taught in the Detailed Description at p. 3 ¶ 0031, p. 8 ¶ 0071, in the Claims at p. 68 claim 8, and claim 19 (teaching on a clinical decision support system that distinguishes if the type of laboratory tests necessary to determine risk of a clinical condition); -AND-
and causing a display device to display the determined risk level ... when the determined risk level satisfies a display criterion is taught in the Detailed Description at p. 4 ¶ 0040 and in the Claims at p. 68 claim 15 (teaching on displaying the processed report of the clinical information interpretation that is delivered to a healthcare provider and/or patient within a web browser or Electronic Health Record interface).
Littenberg fails to teach the following limitation of claim 1. Al-Ali, however, does teach the following: 
at least one arterial blood gas test result for the patient is taught in the Detailed Description in ¶ 0050-51 (teaching on receiving oxygen saturation lab work for use in a patient condition risk calculator);
defining time windows around the time stamps of the laboratory test results of the clinical condition-specific sub-set of laboratory test results
assigning a time stamp to the determined risk level for the clinical condition for the patient as a time stamp in an intersection of the defined time windows; and is taught in the Detailed Description in ¶ 0041, ¶ 0045, ¶ 0056, and in the Figures in Fig 8A-D (teaching on determining a risk characterization output within a discrete test epoch); -AND-
and the assigned time stamp for each clinical condition is taught in the Detailed Description in ¶ 0041-45 and in the Figures in Fig 8A-D (teaching on displaying the risk characterization output within the test epoch timeline (treated as synonymous to displaying a time stamp)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system of Littenberg with the timestamped test results driven risk analysis of Al-Ali with the motivation of “provid[ing] a medical characterization of a patient that includes a time element associated with test measurements and other discrete data including the time a test is taken or the time span of a parameter recording” so that medical risk data is “under dynamic user control so as to include or exclude information to determine overall impact on a patient characterization” (Al-Ali in the Summary in ¶ 0002). 
The combination of Littenberg and Al-Ali fails to disclose the following limitations of claim 1; Singh, however, does disclose:
for each clinical condition among the plurality of clinical conditions is taught in the Abstract on p. 220 and 5.1. Experimental setup on p. 224 col. 1 ¶ 4 (teaching on generating a machine learning model for a clinical condition wherein the process could be necessarily repeated for a plurality of conditions (see MPEP § 2144.04 (VI)(B) discussing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) wherein the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced));
generating a risk inference engine by machine learning on a training set of labeled patient examples is taught in the Abstract on p. 220 and 5.1. Experimental setup on p. 224 col. 1 ¶ 
using the risk inference engine trained by machine learning on the training set of labeled patient examples is taught in the Abstract on p. 220, 5.1. Experimental setup on p. 224 col. 1 ¶ 4, § 3. Problem formulation on p. 222 col 1, and 5.2.2. Visualization of temporal dynamics of variables on p. 225-226 (teaching on utilizing the machine learning model trained by a training set of patient examples for a determining patient risk value using temporal windows of (treated as synonymous to subsets of data) EHR data for the patient with a threshold N number of data points required);
determining risk level for the clinical condition for the patient is taught in the § 1. Introduction on p. 220 col 2 and p. 221 col 1 (teaching on determining risk stratification (treated as synonymous with risk levels) of patients into risk stages); -AND-
using the risk inference engine trained by machine learning on the training set of labeled patient examples is taught in the Abstract on p. 220, 5.1. Experimental setup on p. 224 col. 1 ¶ 4, and 5.2.2. Visualization of temporal dynamics of variables on p. 225-226 (teaching on utilizing the machine learning model trained by a training set of patient examples for a determining patient risk value using temporal windows of (treated as synonymous to subsets of data) EHR data for the patient).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system with timestamped test result driven risk analysis taught by Littenberg and Al-Ali with the machine learning risk level analysis of Singh because “a model based on multi-task machine learning can capture temporal dynamics in EHR data”” (Singh at 8. Summary and conclusions on p. 227 col. 2 ¶ 04), which are useful because “predictive models built using temporal data in electronic 
As per claim 2, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. Littenberg also discloses the following: 
the system of claim 1 wherein performing the risk level assessment further includes, for each clinical condition: determining whether the clinical condition-specific sub-set of laboratory test results is sufficient to determine the risk level based at least on availability of the laboratory test results of the clinical condition-specific sub-set of laboratory test results in the set of laboratory test results; and  is taught in the Detailed Description on p. 18 ¶ 0254, p. 18 ¶ 0257 and in the Figures at fig. 6 (demonstrating the logic flow chart for determining if an alert for a missing test is necessary);
(iii) conditional on the clinical condition-specific sub-set of laboratory test results not being sufficient to determine the risk level is taught in the Detailed Description at p. 18 ¶ 0249 and in the Figures at fig. 7 (teaching on the process of determining and notifying the user if a specific, necessary test is missing); -AND-
causing the display device to display a recommendation to order one or more laboratory tests to update the clinical condition specific sub-set of laboratory test results to be sufficient to determine the risk level is taught in the Summary at p. 1 ¶ 0009, in the Detailed Description at p. 4 ¶ 0038-0039, p. 10 Table 1 and ¶ 0088, p. 18 ¶ 0249 and 0255, and in the Figures at fig. 7  (teaching on the process of determining and notifying the user if a specific, necessary test is missing and displaying the reminder to retrieve the missing test by either a fax, email, physical copy via traditional post mail, or within a traditional electronic health record interface).

the system of claim 2, wherein whether the clinical condition-specific sub-set of laboratory test results is sufficient is further based on whether available laboratory test results of the clinical condition-specific sub-set of laboratory test results are stale as indicated by time stamps of the available laboratory test results is taught in the Detailed Description at p. 4 ¶ 0036 and p. 18 ¶ 0254 ¶ 0257 (demonstrating an embodiment that determines if the A1c results meet threshold requirements for clinical validity [treated as analogous to "stale"ness of a test result] to determine relevancy for input in the clinical decision support system).
As per claim 4, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. Littenberg also discloses the following: 
the system of claim 1, wherein performing the risk level assessment  further includes: collecting a set of patient data including at least age and sex; and determining the risk level for the clinical condition further based on patient data retrieved from the set of patient data is taught in the Detailed Description at p. 3 ¶ 0031, p. 8 ¶ 0071, p. 4 ¶ 0039, p. 5 ¶ 0044, and p. 15 ¶ 0166-0168, in the Claims at p. 68 claim 8, claim 19, and in the Figures at fig. 4H (teaching on the sex and age of the patient as stored data points for the clinical relevancy of a test within the system).
As per claim 6, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. Littenberg also discloses the following: 
the system of claim 1, wherein performing the risk level assessment  further includes, for each clinical condition: repeating the determining the risk level and the assignment of the time stamp for the clinical condition in response to an updating of a laboratory test result of the clinical condition-specific sub-set of laboratory test results in the set of laboratory test results is taught in the Detailed Description at p. 6 ¶ 0054, p. 14 ¶ 0132-137, p. 18 ¶ 0232, and in the Figures at fig. 6 (teaching on accounting for updates to recent new data affecting the flow).
As per claim 9, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. Littenberg also discloses the following: 
the system of claim 1, further comprising: collecting laboratory test results from laboratories via an electronic network is taught in the Detailed Description at p. 3 ¶ 0030-32 (teaching retrieving patient clinical information (which explicitly includes laboratory test results) from a remote data site).
As per claim 10, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. Littenberg also discloses the following: 
the system of claim 1, wherein said display device comprises at least one of a patient monitor and a wireless mobile device  is taught in the Detailed Description at p. 4 ¶ 0037-0038 (teaching displaying the report in a browser window (assumed to be compatible with all data enabled mobile devices) available to both patients and healthcare providers).
As per claim 23, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. Littenberg also discloses the following: 
the system of claim 1, further comprising: a hematology laboratory configured to perform a hematology test for the patient and in response thereto to supply to the processing device the at least one hematology test result for the patient; and is taught in the Detailed Description at p. 3 ¶ 0031-32, p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on performing an A1c test (a specific hemoglobin test) for a patient at a remote laboratory).
Littenberg fails to teach the following; Al-Ali, however, does disclose:
an arterial blood gas laboratory configured to perform an arterial blood gas test for the patient and in response thereto to supply to the processing device the at least one arterial blood gas test result for the patient is taught in the Detailed Description in ¶ 0030-31, ¶ 0050-51, and ¶ 0044 (teaching on gathering oxygen saturation lab work from the patient (treated as synonymous to performing a test) for use in a patient condition risk calculator wherein the specific laboratory where the test was performed is associated with the data point).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system of Littenberg with the timestamped live test results driven risk analysis of Al-Ali so that the risk score is “responsive to the continuous parameter so as to generate a medical characterization of the living being as a function of time” (Al-Ali in the Summary in ¶ 0003). 
As per claim 24, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 23. Littenberg also discloses the following: 
the system of claim 23, further comprising a histopathology laboratory configured to perform a hematology test for the patient and in response thereto to supply to the processing device a histopathology test result for the patient is taught in the Detailed Description at p. 3 ¶ 0030-32, p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on performing an A1c test (a specific hemoglobin test) OR gathering tissue sample data for a patient at a remote laboratory).

As per claim 11, Littenberg teaches on the following limitations of the claim: 
a non-transitory storage medium storing instructions readable and executable by an electronic data processing device to perform a risk level assessment for at least one clinical condition for a patient, wherein the non-transitory storage medium stores is taught in the Detailed Description on p. 7 ¶ 0070, in the Figures at fig. 1, and in the Summary on p. 1 ¶ 
instructions for determining whether sufficient laboratory test results for the patient are stored in a laboratory test results data structure to perform the risk level assessment for the clinical condition for the patient is taught in the Detailed Description at p. 3 ¶ 0031, p. 8 ¶ 0071, in the Claims at p. 68 claim 8, and claim 19 (teaching on a clinical decision support system that distinguishes if the type of laboratory tests necessary to determine risk of a clinical condition);
instructions for, after if sufficient laboratory test results are available, determining [risk] for the clinical condition for the patient based on a clinical condition-specific sub-set of the laboratory test results is taught in the Detailed Description at p. 3 ¶ 0031, p. 8 ¶ 0071, in the Claims at p. 68 claim 8, and claim 19 (teaching on a clinical decision support system that distinguishes if the type of laboratory tests necessary to determine risk of a clinical condition); -AND-
instructions for causing a display device to display the determined risk levels of clinical condition in a case where the determined risk level satisfies a display criterion is taught in the Detailed Description at p. 4 ¶ 0040 and in the Claims at p. 68 claim 15 (teaching on displaying the processed report of the clinical information interpretation that is delivered to a healthcare provider and/or patient within a web browser or Electronic Health Record interface).
Littenberg fails to teach the following limitation of claim 11. Al-Ali, however, does teach the following: 
instructions for defining time windows around time stamps of the laboratory test results of the sub-set of laboratory test results is taught in the Detailed Description in ¶ 0041, ¶ 0045, 
instructions for assigning a time stamp to the determined risk level for the clinical conditions for the patient as a time stamp in an intersection of the defined time windows; and is taught in the Detailed Description in ¶ 0041, ¶ 0045, ¶ 0056, and in the Figures in Fig 8A-D (teaching on determining a risk characterization output within a discrete test epoch);                     -AND-
and to display the assigned time stamp for the displayed risk level is taught in the Detailed Description in ¶ 0041-45 and in the Figures in Fig 8A-D (teaching on displaying the risk characterization output within the test epoch timeline (treated as synonymous to displaying a time stamp)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system of Littenberg with the timestamped test results driven risk analysis of Al-Ali with the motivation of “provid[ing] a medical characterization of a patient that includes a time element associated with test measurements and other discrete data including the time a test is taken or the time span of a parameter recording” so that medical risk data is “under dynamic user control so as to include or exclude information to determine overall impact on a patient characterization” (Al-Ali in the Summary in ¶ 0002). 
The combination of Littenberg and Al-Ali fails to disclose the following limitations of claim 11; Singh, however, does disclose:
instructions for generating a risk inference engine by machine learning on a training set of labeled patient examples is taught in the Abstract on p. 220 and 5.1. Experimental setup on p. 224 col. 1 ¶ 4 (teaching on generating a machine learning model utilizing a training 
using the risk inference engine trained by machine learning on the training set of labeled patient examples is taught in the Abstract on p. 220, 5.1. Experimental setup on p. 224 col. 1 ¶ 4, § 3. Problem formulation on p. 222 col 1, and 5.2.2. Visualization of temporal dynamics of variables on p. 225-226 (teaching on utilizing the machine learning model trained by a training set of patient examples for a determining patient risk value using temporal windows of (treated as synonymous to subsets of data) EHR data for the patient with a threshold N number of data points required);
determining risk level for the clinical condition for the patient is taught in the § 1. Introduction on p. 220 col 2 and p. 221 col 1 (teaching on determining risk stratification (treated as synonymous with risk levels) of patients into risk stages); -AND-
using the risk inference engine trained by machine learning on the training set of labeled patient examples is taught in the Abstract on p. 220, 5.1. Experimental setup on p. 224 col. 1 ¶ 4, and 5.2.2. Visualization of temporal dynamics of variables on p. 225-226 (teaching on utilizing the machine learning model trained by a training set of patient examples for a determining patient risk value using temporal windows of (treated as synonymous to subsets of data) EHR data for the patient).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system with timestamped test result driven risk analysis taught by Littenberg and Al-Ali with the machine learning risk level analysis of Singh because “a model based on multi-task machine learning can capture temporal dynamics in EHR data”” (Singh at 8. Summary and conclusions on p. 227 col. 2 ¶ 04), which are useful because “predictive models built using temporal data in electronic 
As per claim 12, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 11. Littenberg also discloses the following: 
the non-transitory storage medium of claim 11, wherein the non-transitory storage medium further stores: instructions for causing the display device to display a recommendation to acquire one or more laboratory test results to provide sufficient laboratory test results stored in the laboratory test results data structure to perform risk level assessment for the clinical condition is taught in the Summary at p. 1 ¶ 0009, in the Detailed Description at p. 4 ¶ 0038-0039, p. 10 Table 1 and ¶ 0088, p. 18 ¶ 0249 and 0255, and in the Figures at fig. 7  (teaching on sending a notification if a test is older than the grace period, overdue period or is missing).
As per claim 13, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 11. Littenberg also discloses the following: 
the non-transitory storage medium of claim 11, wherein the non-transitory storage medium further stores: instructions for determining availability of test results used in performing the risk level assessment and is taught in the Detailed Description at p. 4 ¶ 0036 (teaching on the process of determining and notifying the user if a specific, necessary test is missing);           -AND-
instructions for determining whether available test results used in performing the risk level assessment are stale based on time stamps of the available test results is taught in the Detailed Description at p. 4 ¶ 0036, p. 18 ¶ 0254, and p. 18 ¶ 0257  (demonstrating an embodiment that determines if the A1c results meet threshold requirements for clinical 
As per claim 15, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 11. Littenberg also discloses the following: 
the non-transitory storage medium of claim 11, wherein the non-transitory storage medium further stores: instructions for updating the risk level determination in response to an updating of a laboratory test result of the clinical condition-specific sub-set of laboratory test results in the laboratory test results data structure is taught in the Detailed Description at p. 6 ¶ 0054, at p. 18 ¶ 0249, and in the Figures at fig. 7 (teaching on the process of determining and notifying the user if a specific, necessary test is missing, and providing a mechanism for users to update the test result system after the results are updated).
As per claim 18, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 11. Littenberg also discloses the following: 
the non-transitory storage medium of claim 11, wherein the non-transitory storage medium further stores: instructions for receiving laboratory test results for the patient including at least one hematology test result  is taught in the Detailed Description at p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on the timestamped A1c's (a specific hemoglobin test) date of test acquisition being pertinent information regarding the clinical relevancy of the result); -AND-
and storing the received laboratory test results in the laboratory test results data structure  is taught in the Detailed Description at p. 3 ¶ 0033, p. 6 ¶ 0052, p. 15 ¶ 0169 and Table 4, and in the Figures at fig. 4H (teaching on assigning pertinent data fields to each laboratory test result array (hereinafter included in the larger grouping of “clinical information” [p. 1 ¶ 0007]) automatically – the assignment is stored in the TEST_RESULT data array. The 
As per claim 19, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 11. Littenberg also discloses the following: 
a system comprising: the non-transitory storage medium of claim 11, and a computer operatively connected to read and execute the instructions stored on the non-transitory storage medium to perform the risk level assessment method for the at least one clinical condition is taught in the Figures at fig. 1 (teaching on a remote decision support system that accesses data stored on a remote data storage site).

As per claim 20, Littenberg teaches on the following limitations of the claim: 
a method, comprising: accessing a stored set of laboratory test results for a patient including at least one hematology test result for the patient and  is taught in the Detailed Description at p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on the timestamped A1c's (a specific hemoglobin test) date of test acquisition being pertinent information regarding the clinical relevancy of the result);
determining [risk] for the clinical condition for the patient based on a clinical condition-specific sub-set of the set of laboratory test results is taught in the Detailed Description at p. 3 ¶ 0031, p. 8 ¶ 0071, in the Claims at p. 68 claim 8, and claim 19 (teaching on a clinical decision support system that distinguishes if the type of laboratory tests necessary to determine risk of a clinical condition); -AND-
displaying, on a display device, the determined risk level is taught in the Detailed Description at p. 4 ¶ 0040 and in the Claims at p. 68 claim 15 (teaching on displaying the processed report of the clinical information interpretation that is delivered to a healthcare provider and/or patient within a web browser or Electronic Health Record interface).

at least one arterial blood gas test result for the patient is taught in the Detailed Description in ¶ 0050-51 (teaching on receiving oxygen saturation lab work for use in a patient condition risk calculator);
defining time windows around time stamps of the laboratory test results of the sub-set of laboratory test results is taught in the Detailed Description in ¶ 0041, ¶ 0045, ¶ 0056, and in the Figures in Fig 8A-D (teaching on determining discrete test epochs (treated as synonymous to time window));
assigning a time stamp to the determined risk level for the clinical condition for the patient as a time stamp in an intersection of the defined time windows; and is taught in the Detailed Description in ¶ 0041, ¶ 0045, ¶ 0056, and in the Figures in Fig 8A-D (teaching on determining a risk characterization output within a discrete test epoch); -AND-
displaying, on a display device,…and the assigned time stamp is taught in the Detailed Description in ¶ 0041-45 and in the Figures in Fig 8A-D (teaching on displaying the risk characterization output within the test epoch timeline (treated as synonymous to displaying a time stamp)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system of Littenberg with the timestamped test results driven risk analysis of Al-Ali with the motivation of “provid[ing] a medical characterization of a patient that includes a time element associated with test measurements and other discrete data including the time a test is taken or the time span of a parameter recording” so that medical risk data is “under dynamic user control so as to include or exclude information to determine overall impact on a patient characterization” (Al-Ali in the Summary in ¶ 0002). 

generating a risk inference engine by machine learning on a training set of labeled patient examples is taught in the Abstract on p. 220 and 5.1. Experimental setup on p. 224 col. 1 ¶ 4 (teaching on generating a machine learning model utilizing a training set of past patient examples for determining patient risk - here the prediction of loss of kidney function);
determining risk level for the clinical condition for the patient is taught in the § 1. Introduction on p. 220 col 2 and p. 221 col 1 (teaching on determining risk stratification (treated as synonymous with risk levels) of patients into risk stages); -AND-
using the risk inference engine trained by machine learning on the training set of labeled patient examples is taught in the Abstract on p. 220, 5.1. Experimental setup on p. 224 col. 1 ¶ 4, and 5.2.2. Visualization of temporal dynamics of variables on p. 225-226 (teaching on utilizing the machine learning model trained by a training set of patient examples for a determining patient risk value using temporal windows of (treated as synonymous to subsets of data) EHR data for the patient).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system with timestamped test result driven risk analysis taught by Littenberg and Al-Ali with the machine learning risk level analysis of Singh because “a model based on multi-task machine learning can capture temporal dynamics in EHR data”” (Singh at 8. Summary and conclusions on p. 227 col. 2 ¶ 04), which are useful because “predictive models built using temporal data in electronic health records (EHRs) can potentially play a major role in improving management of chronic diseases” (Singh at the Abstract on p. 220 ¶ 1).
As per claim 21, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 20. Littenberg also discloses the following: 
the method of claim 20, further comprising: performing a hematology test for the patient by a hematology laboratory, and in response thereto supplying the at least one hematology test result for the patient; and  is taught in the Detailed Description at p. 3 ¶ 0031-32, p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on performing an A1c test (a specific hemoglobin test) for a patient at a remote laboratory).
Littenberg fails to teach the following; Al-Ali, however, does disclose:
performing an arterial blood gas test for the patient by an arterial blood gas laboratory, and in response thereto supplying the at least one arterial blood gas test result for the patient is taught in the Detailed Description in ¶ 0030-31, ¶ 0050-51, and ¶ 0044 (teaching on gathering oxygen saturation lab work from the patient (treated as synonymous to performing a test) for use in a patient condition risk calculator wherein the specific laboratory where the test was performed is associated with the data point).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical decision support system of Littenberg with the timestamped live test results driven risk analysis of Al-Ali so that the risk score is “responsive to the continuous parameter so as to generate a medical characterization of the living being as a function of time” (Al-Ali in the Summary in ¶ 0003). 
As per claim 22, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 21. Littenberg also discloses the following: 
the method of claim 21, further comprising performing a hematology test for the patient by a histopathology laboratory, and in response thereto supplying a histopathology test result for the patient is taught in the Detailed Description at p. 3 ¶ 0030-32, p. 4 ¶ 0036 and in the Claims at p. 68 claim 8 (teaching on performing an A1c test (a specific hemoglobin test) OR gathering tissue sample data for a patient at a remote laboratory).

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Littenberg et al. (US Patent Application No. 20070192134)[hereinafter Littenberg] in view of Al-Ali (US Patent Application No. 2012/0209082)[hereinafter Al-Ali] in further view of Singh et al., Incorporating temporal HER data in predictive models for risk stratification of renal function deterioration, 53 J. OF BIOMEDICAL INFORMATICS 220-228 (15 Nov. 2014) [hereinafter Singh] in further view of Gawlick (US Patent Application 2011/0199214)[hereinafter Gawlick].
As per claim 7, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 1. The combination of Littenberg, Al-Ali, and Singh fails to disclose the following limitations of claim 7; Gawlick, however, does disclose:
the system of claim 1, further comprising: assigning the time stamp to the determined risk level as the oldest time stamp of the time stamps for the laboratory test results of the sub-set of laboratory test results is taught in the Detailed Description at p. 11 ¶ 0100-0103 and in the Claims at claim 1 (teaching on displaying the risk assessment of the clinical condition alongside a time value and description of the alert. The time value is assigned based on the approximate time the measurement was taken that triggered the alert – i.e. the measurement met the risk assessment display criteria. A risk alert can be created at the first instance a laboratory (or other physiological input) is recognized by the system. Therefore the time display is analogous to the first/oldest (and only) time stamp for the laboratory test).
It would have been obvious to one of ordinary still in the art to include in the risk analysis report’s time display of Gawlick with the risk analysis report display as taught by Littenberg, Al-Ali, and Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable because Littenberg teaches on saving the 
As per claim 16, the combination of Littenberg, Al-Ali, and Singh discloses all of the limitations of claim 11. The combination of Littenberg, Al-Ali, and Singh fails to disclose the following limitations of claim 16; Gawlick, however, does disclose:
the non-transitory storage medium of claim 11, wherein the non-transitory storage medium further stores: instructions for assigning the time stamp to the determined risk level as the oldest time stamp of the sub-set of laboratory test results is taught in the Detailed Description at p. 11 ¶ 0100-0103 and in the Claims at claim 1 (teaching on displaying the risk assessment of the clinical condition alongside a time value and description of the alert. The time value is assigned based on the approximate time the measurement was taken that triggered the alert – i.e. the measurement met the risk assessment display criteria. A risk alert can be created at the first instance a laboratory (or other physiological input) is recognized by the system. Therefore the time display is analogous to the first/oldest (and only) time stamp for the laboratory test).
It would have been obvious to one of ordinary still in the art to include in the risk analysis report’s time display of Gawlick with the risk analysis report display as taught by Littenberg, Al-Ali, and Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable because Littenberg teaches on saving the SEND_TIME data field within the TEST_GENERATOR_LOG array and displaying the time with the report contents itself would properly notify the user as the timeliness of the report.


Response to Arguments
Applicant's arguments filed 12 August 2021 with respect to 35 USC § 101 have been fully considered and are persuasive in part. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test — first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter — the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second, the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part a machine learning model wherein said model generates a risk inference engine using a training set of labeled patient examples. The generation and use of a machine learning model wherein said model is trained with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)) . Therefore, claims 1-4, 6-7, 9-13, 15-16 and 18-24 are subject matter eligible.
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.
Applicant's filed Information Disclosure Statement dated 10 August 2021 discloses prior art that teaches on previously allowable subject matter. A new grounds of rejection is made in view of Al-Ali, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amarasingham et al. (US Patent App No 2015/0025329) teaching on a machine learning model for predicting a patient risk value for a particular condition in the Detailed Description in ¶ 0016-17, ¶ 0019, and ¶ 0021;
Paradis (US Patent App No 2015/0011844) teaching on predicting the risk of a clinical condition using biomarker and sensor data using machine learning in the Summary in ¶ 0019-22, in the Detailed Description in ¶ 0036-37, ¶ 0058, and ¶ 0068-71; -AND-
Ong et al. (US Patent App No 2014/0257122) teaching on calculating a clinical event risk score using a machine learning model updated with new training data in the Detailed Description in ¶ 0086-89, ¶ 0144, ¶ 0148-151, and ¶ 0187. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626